NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION


                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NO. A-1326-17T2

J.G.,

        Plaintiff-Appellant,              APPROVED FOR PUBLICATION

                                                  January 2, 2019
v.
                                              APPELLATE DIVISION
J.H.,

     Defendant-Respondent.
________________________

              Argued December 5, 2018 – Decided January 2, 2019

              Before Judges Koblitz, Ostrer and Mayer.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Warren County,
              Docket No. FD-21-0329-14.

              Grace E. Kelly argued the cause for appellant (Legal
              Services of Northwest Jersey, attorneys; Grace E.
              Kelly, on the brief).

              Respondent has not filed a brief.

        The opinion of the court was delivered by

KOBLITZ, P.J.A.D.

        Because the welfare of children is paramount whether the parents are

married, divorced or never-married, we reverse and remand for a plenary hearing
in this non-dissolution, FD, child custody matter. The mother, J.G. (Jane) 1

appeals from a custody and parenting time order entered after the judge denied

discovery, denied Jane's lawyer the right to participate in the proceedings, did

not afford cross-examination or an opportunity to call witnesses and decided the

issues without fact-finding or a consideration of the statutory custody factors,

N.J.S.A. 9:2-4(c).

      When J.H. (John) was born in 2012, his parents were not married. Jane is

a school teacher and J.H. (Joseph) an aid for special needs students. In 2014, an

FD order reflected the parents' consent to joint legal custody of their son,

primary residential custody with Jane, and generous parenting time for Joseph.

The following year, the consent order was vacated because the parents attempted

to reconcile. John continued to reside primarily with Jane, and the parents

agreed on a flexible shared-parenting-time schedule.

      The relationship between the parties eventually deteriorated, and Jane

pursued a new relationship. She is now pregnant. Joseph alleges that on October

3, 2017, John was left alone with Jane's fiancé, who Joseph claims is a "well

known drug user" and "convicted felon with multiple prison sentences."



1
  We use initials and pseudonyms to preserve the confidentiality of the family.
R. 1:38-3(d)(13).
                                                                        A-1326-17T2
                                       2
      The next day, Joseph filed an order to show cause under the original FD

docket number, seeking sole custody of John. As part of Joseph's emergent

application, he alleged having received many reports of misbehavior by Jane

and her fiancé, including drug usage and threatening behavior.

      The court denied Joseph's order to show cause because Joseph failed to

demonstrate irreparable or "actual imminent threat of harm to [John]." The court

stated it "cannot grant emergent custody based on . . . uncorroborated statements

. . . limited evidence . . . and such speculative harm." Nonetheless, it awarded

Joseph temporary sole physical custody of John pending resolution of the

application because "[t]here appears to be potential for violence in [Jane]'s

home, which could spill over and adversely affect a four-year-old child." 2 The

order provided that Jane could arrange for parenting time "supervised by the

maternal grandmother" at a location outside of Jane's home.

      Jane filed an order to show cause, alleging that John was suffering harm

by his abrupt separation from her. The judge denied Jane's order to show cause

as non-emergent, stating that "[w]hile [Jane] makes concerning certifications

about [Joseph], she has not alleged with specificity any imminent harm."



2
  If "reasonable cause" regarding the child's safety arose, the judge should have
contacted the Division of Child Protection and Permanency. N.J.S.A. 9:6-8.10.
                                                                        A-1326-17T2
                                       3
       On October 24, 2017, Jane, her lawyer and Joseph appeared before another

judge for the return on Joseph's initial order to show cause. The hearing judge

placed both parties under oath and proceeded to go back and forth questioning

them in an attempt to establish the facts. The parties contradicted each other

about most of the important facts affecting John's welfare.

       Jane's counsel, when afforded an opportunity to speak, requested the

matter be placed on the complex track, but was rebuffed:

              [COUNSEL]: [I]n order for there to be a change of
              custody we would ask that this case be put on the
              complex track to allow for discovery --

              THE COURT: It's a -- it's an FD matter.

              [COUNSEL]: But if the court --

              THE COURT: It's not a divorce.

              [COUNSEL]: -- if the court were to put it on, it has the
              option to put it on the complex track according to [Rule
              5:5-7(c)3], then discovery would be available as well as

3
    Rule 5:5-7(c) provides:

              Non-Dissolution Actions. While non-dissolution
              actions are presumed to be summary and non-complex,
              at the first hearing following the filing of a non-
              dissolution application, the court, on oral application by
              a party or an attorney for a party, shall determine
              whether the case should be placed on a complex track.
              The court, in its discretion, also may make such a


                                                                           A-1326-17T2
                                          4
            depositions because I mean a lot of these accusations .
            ...

      After denying the request to place the matter on the complex track, the

hearing judge responded to counsel's later attempt to speak on behalf of Jane by

stating, "I'm asking [Jane,] not you."       The judge asked the parties what

arrangement they preferred, and when they could not agree, he set the parenting

schedule.

      The judge ordered joint legal and physical custody, with Joseph having

primary residential custody.     John spent the night with his father Monday

through Friday, Jane was afforded parenting time with John after school Monday

through Thursday, and the parties were to alternate parenting time "every other

weekend."4 The judge also prohibited Jane's fiancé from being alone with John.

After Jane voiced concern about the disruption in her son's life caused by this



            determination without an application from the parties.
            The complex track shall be reserved for only
            exceptional cases that cannot be heard in a summary
            matter. The court may assign the case to the complex
            track based only on a specific finding that discovery,
            expert evaluations, extended trial time or another
            material complexity requires such an assignment.
4
  Contrary to the judge's verbal order, the written order provides that the "parties
shall share weekends, with [Jane] having at least one overnight visit with [John]
on the weekend."


                                                                           A-1326-17T2
                                         5
change in primary residential custody, the motion judge said that John had

"already been uprooted." No further reasons were provided.

                          I. Pre-Hearing Requirements

      As with other custody matters, prior to a plenary hearing, the parties

should have been sent to mediation, Rules 1:40-5 and 5:8-1, and, if they were

unable to resolve the issues, they should have been required to submit a Custody

and Parenting Time/Visitation Plan pursuant to N.J.S.A. 9:2-4(e), Rule 5:8-5(a)

and Luedtke v. Shobert (Luedtke), 342 N.J. Super. 202, 218 (App. Div. 2001).

The required procedures for custody and parenting time cases are outlined in

Administrative Directive #01-02, "Standards for Child Custody and Parenting

Time Investigation Reports" (Apr. 2, 2002), and include use of alternate dispute

resolution, followed by an investigation report when "conflicting information

from the parties make it difficult to make a determination in the best interest of

the child regarding custody/shared parenting time."        A Social Investigation

Report should be ordered where "conflicting information regarding which parent

can serve the long term best interest of the child is presented before the court

but the psychological fitness of both parties is not in question." 5 Ibid.


5
 "Completion of the Best Interest Report may require the assistance of Family
Court staff in a county other than the county where the orde[r] was entered."


                                                                             A-1326-17T2
                                         6
      Upon counsel's request to place the matter on the complex track, the judge

denied the request because "it's an FD matter. It's not a divorce." "Whether the

case is designated as complex or handled as a summary action, Family Part

judges have broad discretion to permit, deny, or limit discovery in accordance

with the circumstances of the individual case." Major v. Maguire, 224 N.J. 1,

24 (2016). For the judge to deny discovery without further explanation was

improper.

      In sum, before a hearing took place, the parties should have been sent to

an alternate dispute resolution process and directed to furnish a proposed

parenting plan if they could not resolve custody. Discovery should have been

allowed, absent cogent reasons for denial.     Finally, an investigative report

should have been prepared by court staff. The judge needed this information to

make a considered decision.

                              II. Plenary Hearing

      A thorough plenary hearing is necessary in contested custody matters

where the parents make materially conflicting representations of fact. K.A.F. v.

D.L.M., 437 N.J. Super. 123, 137-38 (App. Div. 2014). In K.A.F. we said:




Non-Dissolution Operations Manual, Superior Court of New Jersey, Family
Division, § 1601 (Dec. 12, 2007).
                                                                        A-1326-17T2
                                       7
            A court, when presented with conflicting factual
            averments material to the issues before it, ordinarily
            may not resolve those issues without a plenary hearing.
            While we respect the family court's special expertise, a
            court may not make credibility determinations or
            resolve genuine factual issues based on conflicting
            affidavits. . . . Moreover, a plenary hearing is
            particularly important when the submissions show there
            is a genuine and substantial factual dispute regarding
            the welfare of children.

            [Ibid. (citation omitted).]

"[T]he matter of visitation [6] is so important, especially during the formative

years of a child, that if a plenary hearing will better enable a court to fashion a

plan of visitation more commensurate with a child's welfare . . . it should require

it." Id. at 138 (quoting Wagner v. Wagner, 165 N.J. Super. 553, 555 (App. Div.

1979)); see also Faucett v. Vasquez, 411 N.J. Super. 108, 118-19 (App. Div.

2009) (stressing the need for a plenary hearing even prior to a temporary

modification of custody).

      The proceeding that took place did not constitute a plenary hearing. The

motion judge asked the parents questions, going back and forth between them.

He did not allow Jane's counsel to participate meaningfully in the proceeding s.




6
  Visitation is now referred to as "parenting time." See Pascale v. Pascale,
140 N.J. 583, 588 (1995).
                                                                          A-1326-17T2
                                          8
The parents were not given an opportunity to exchange discovery, retain an

expert witness, call witnesses or cross-examine each other.

      A parenting time "decision . . . made without an evidential basis, without

examination and cross-examination of lay and expert witnesses, and without a

statement of reasons is untenable in the extreme." Fusco v. Fusco, 186 N.J.

Super. 321, 327 (App. Div. 1982).

            There are obviously few judicial tasks which involve
            the application of greater sensitivity, delicacy and
            discretion than the adjudication of child custody
            disputes, which result in greater impact on the lives of
            those affected by the adjudication, and which require a
            higher degree of attention to the properly considered
            views of professionals in other disciplines. . . . That is
            also why the parties must be afforded every reasonable
            opportunity to introduce expert witnesses whose
            evaluation of the family situation may assist the judge
            in determining what is best for the children.

            [Fehnel v. Fehnel, 186 N.J. Super. 209, 215 (App. Div.
            1982).]

The judge must allow the parties cross-examination. N.B. v. S.K., 435 N.J.

Super. 298, 308 n.12 (App. Div.2014) (finding error where the trial judge barred

the plaintiff from cross-examining the defendant because "courts must be

vigilant to ensure that parties' procedural due process rights are maintained");

Peterson v. Peterson, 374 N.J. Super. 116, 124 (App. Div. 2005) (criticizing the

trial court's "failure to afford defendant essential procedural safeguards

                                                                         A-1326-17T2
                                        9
including the right to cross-examine adverse witnesses and the right to call

witnesses in his own defense" as well as the general "informality of the

proceedings").

      The motion judge engaged in questioning of both parties. Jane's counsel

attempted to speak on her behalf and was repeatedly rebuffed. The motion judge

said that he was "relaxing the rules of evidence" when Jane's counsel objected

to Joseph's testimony regarding her fiancé's threatening Facebook posts. Jane's

mother was not explored as a possible witness although she was present at the

hearing, even though the parties disputed whether she should care for John in

light of her health.

      Busy FD calendars and the summary nature of many FD applications

might encourage the misperception that any dispute labeled FD rather than FM,

or divorce, requires fewer judicial resources. Thoughtful consideration of the

importance to any child of custody and parenting time decisions, however,

dictates the necessity of looking past the docket designation to the nature of the

dispute. No court had previously determined custody for this family, the parties

no longer agreed that Jane should retain primary residential custody, and it was

crucial that a fair process be used to ensure the best possible outcome for John.




                                                                         A-1326-17T2
                                       10
                    III. Fact-findings and Reasons Required

      The motion judge also erred by failing to make fact-findings and apply

those facts to the custody factors provided in N.J.S.A. 9:2-4(c). "When a court

orders a custody arrangement that is not agreed to by both parents, it must

identify on the record the specific factors that justify the arrangement." Bisbing

v. Bisbing, 230 N.J. 309, 322 (2017) (citing N.J.S.A. 9:2-4(f)).

      "The touchstone for all custody determinations has always been 'the best

interest[s] of the child.'" Faucett, 411 N.J. Super. at 118 (alteration in original)

(quoting Kinsella v. Kinsella, 150 N.J. 276, 317 (1997)). "Custody issues are

resolved using a best interests analysis that gives weight to the factors set forth

in N.J.S.A. 9:2-4(c)." Hand v. Hand, 391 N.J. Super. 102, 105 (App. Div. 2007).

      N.J.S.A. 9:2-4, addressing "any proceeding involving the custody of a

minor child," provides:

            In making an award of custody, the court shall consider
            but not be limited to the following factors: the parents'
            ability to agree, communicate and cooperate in matters
            relating to the child; the parents' willingness to accept
            custody and any history of unwillingness to allow
            parenting time not based on substantiated abuse; the
            interaction and relationship of the child with its parents
            and siblings; the history of domestic violence, if any;
            the safety of the child and the safety of either parent
            from physical abuse by the other parent; the preference
            of the child when of sufficient age and capacity to
            reason so as to form an intelligent decision; the needs

                                                                           A-1326-17T2
                                        11
             of the child; the stability of the home environment
             offered; the quality and continuity of the child's
             education; the fitness of the parents; the geographical
             proximity of the parents' homes; the extent and quality
             of the time spent with the child prior to or subsequent
             to the separation; the parents' employment
             responsibilities; and the age and number of the
             children. A parent shall not be deemed unfit unless the
             parents' conduct has a substantial adverse effect on the
             child.

             [N.J.S.A. 9:2-4(c).]

      Both parties alleged facts that raised concerns about John's safety with the

other parent. These facts were not substantiated beyond the parties' conflicting

certifications and testimony, without cross-examination, before the judge. They

alleged illegal drug use by the other parent, a break-in attempt at Jane's home,

and Jane having been stalked and threatened. Many of John's allegations were

based on what he had heard from others rather than his personal knowledge.

      The hearing judge made no mention, either on the record or in the written

order, of the child's best interests or any of the factors in N.J.S.A. 9:2-4(c). John

had resided primarily with his mother for most of his life. After questioning

both parties, the judge said only: "Okay. Here's what I'm going to do," before

setting forth a new parenting time arrangement, granting Joseph primary

residential custody of the four-year-old boy. The only explanation the judge

offered for his decision was that John had "already been uprooted," so this plan

                                                                            A-1326-17T2
                                        12
would not cause further disruption to the young child. We remand to be assigned

to a different judge, in an excess of caution, because this judge may have formed

a view of the situation through these proceedings. R. 1:12-1(d).

      Reversed and remanded. We do not retain jurisdiction.




                                                                        A-1326-17T2
                                      13